Citation Nr: 0000305	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in a 60 percent rating for 
coronary artery disease, status post coronary artery bypass 
grafting, with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1963 and from March 1964 to August 1981.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a September 1994 decision by the VA RO that 
denied an increase in a 30 percent rating for service-
connected coronary artery disease, status post coronary 
artery bypass grafting, with hypertension.  The Board 
remanded the case in October 1997.  In June 1998 the RO 
increased the rating for the service-connected heart disease 
to 60 percent.  (The RO also granted a total compensation 
rating based on individual unemployability, due to the 
effects of all service-connected disabilities.)  The appeal 
for an increased rating for the service-connected heart 
disease continued, and the Board remanded the case again in 
November 1998.  The case was returned to the Board in August 
1999.


FINDINGS OF FACT

The veteran's service-connected heart disorder (coronary 
artery disease, status post coronary artery bypass grafting, 
with hypertension) is manifested by a history of repeated 
angina attacks but no congestive heart failure or angina on 
moderate exertion; it precludes more than light manual labor 
but does not preclude more than sedentary employment; it 
results in a METs level of 4; it does not produce left 
ventricular dysfunction; and hypertension is controlled with 
medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for the 
veteran's service-connected heart disease have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Codes 7005, 7017, 7101 (1997 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I  Background

The veteran served on active duty from January 1960 to 
December 1963 and from March 1964 to August 1981.  During 
service he had hypertension, which was controlled with 
medications.

In 1982 the RO granted service connection for hypertension, 
rated 0 percent disabling.  

On a VA heart examination in January 1992, it was noted that 
the veteran had a history of treatment for tachy arrhythmias 
which were first noted in the mid-1980s.  It was reported 
that he had undergone medical management and cardioversions.  
He also had a long history of hypertension and diet-
controlled diabetes mellitus.  The examination report notes 
that the veteran had no cardiac symptoms between tachy 
arrhythmias and no mention was made of coronary artery 
disease or hypertension.  The diagnoses were multiple 
episodes of tachycardia arrhythmia secondary to Wolf-
Parkinson-White Syndrome; and radio frequency catheter 
ablation therapy in September 1991, more recently requiring 
rapid atrial pacing, and subsequent cardioversion, and 
currently on medical management.

In April 1992 the RO denied service connection for 
supraventricular tachycardia caused by a congenital accessory 
pathway.  In June 1993 the RO granted an increased rating of 
10 percent for hypertension, and continued the denial of 
service connection for supraventricular tachycardia.

VA and private medical records show treatment for heart 
problems in 1993, including treatment for palpitations during 
a VA admission in June 1993.

The veteran was admitted to a private hospital in August 1993 
for coronary artery bypass grafting for coronary artery 
disease.  It was noted that his cardiac history started in 
1985 with a history of tachycardia treated with medications.  
The tachycardia returned in 1989 and he had a catheterization 
ablation.  He developed atrial fibrillation in February 1993, 
and had excision of his pathway and had normal sinus rhythm 
since.  Around that time he had chest pain on exertion and a 
positive stress test.  During the present admission, he 
underwent 1-vessel coronary artery bypass grafting, but 
developed some complications and had 2 cardioversions for 
atrial fibrillation and had treatment for respiratory 
complications.  The second cardioversion was successful and 
he remained in normal sinus rhythm before his discharge in 
September 1993.

Numerous later medical records show continued treatment for 
heart problems, primarily atrial flutter, in 1993 and 1994.

On an August 1994 VA cardiovascular examination, it was noted 
that the veteran had had multiple hospitalizations for 
evaluation of recurrent atrial flutter.  He had been 
cardioverted numerous times and had an atrial overdrive 
pacing to bring him out of his flutter.  It was reported that 
that he was medications to reduce the incidence of atrial 
fibrillation.  It was noted that he also had a history of 
Wolf-Parkinson-White Syndrome, for which he had had a 
catheter ablation of the aberrant pathway.  Examination 
showed he was well developed, well nourished, and in no 
apparent distress.  His blood pressure was 120/70.  The 
assessments were coronary artery disease, status post 
coronary artery by-pass grafting one year ago with no further 
episodes of chest pain or shortness of breath, and recurrent 
atrial flutter.  The examiner said that the atrial flutter 
was a debilitating problem requiring numerous 
hospitalizations.  It was reported that the veteran worked as 
an air-conditioning repairman on ladders and roofs, which was 
absolutely contraindicated in a patient who is chronically 
anti-coagulated.  Therefore he had been ordered by his doctor 
not to work.  The other diagnoses noted by the examiner were 
diabetes mellitus controlled by diet and hypertension 
controlled by his current regimen.

In September 1994 the RO established service connection for 
coronary artery disease, status post coronary artery bypass 
grafting, which was rated with the previously service-
connected hypertension.  A 30 percent rating was assigned for 
the heart condition.  

In a December 1994 statement, the veteran's private 
physician, James Wells, M.D., stated the veteran's heart 
condition was classified as Class II under the New York Heart 
Association's standards.

The veteran testified at a hearing at the RO in December 
1994.  He related that his private doctor and a VA examiner 
both told him that he should not continue in his occupation 
as a air-conditioning repairman or engaged in heavy labor 
while he was on Coumadin therapy because of the possibility 
of an injury.  He said he was continuing at his job.  He said 
he exercised a lot by walking, but stopped if got shortness 
of breath.  He said he had side effects of dizziness from his 
cardiac medications.

In May 1995 the hearing officer at the RO granted a temporary 
100 percent rating for coronary artery bypass grafting from 
August 1993 through October 1994 (a temporary total 
convalescent rating, followed by a 1-year schedular rating 
for bypass surgery), with a 30 percent rating thereafter.

The veteran was hospitalized for treatment of atrial flutter 
in October 1995.  Other medical records show VA and private 
treatment for cardiovascular and other ailments in 1995 and 
1996.

In a June 1996 statement, the veteran's employer said that 
the veteran's doctors had recommended that that he quit 
working because of heart, back, and neck problems.  He added 
that the veteran's job as a refrigeration mechanic involved 
climbing on top of buildings, heavy lifting, and working in 
hot and cold environments.

Private treatment records in 1997 show the veteran was seen 
by Dr. Wells for his cardiac condition.  During a January 
1997 admission, the veteran complained of angina symptoms but 
a cardiolite heart scan was negative.  The records show the 
veteran was evaluated for his atrial flutter in June 1997.  
It was noted that, angiographically, his coronary artery 
disease was stable.  The final diagnoses included recurrent 
atrial flutter, coronary artery disease, and hypertension.  

The veteran was admitted to a private hospital in August 1997 
with complaints of recurrent fluttering of his heart with 
short bursts of palpitations.  Vital signs were stable except 
for a blood pressure of 155/105.  Following evaluation, the 
doctor concluded that the veteran had a possible recurrent 
paroxysmal atrial flutter with a possible emboli episode.  
The final diagnoses were left facial weakness, possibly 
related to accelerated hypertension; recurrent arrhythmia; 
history of Wolf-Parkinson-White Syndrome; three previous 
transcatheter ablations of intra-cardiac electrical pathways; 
coronary artery disease with previous coronary artery bypass 
grafting; and hypertensive cardiovascular disease.

Clinical treatment records from Dr. Wells from August to 
November 1997 show the veteran continued to receive treatment 
for cardiac symptoms.  In October 1997 he denied anginal-type 
pain.  In November 1997, it was noted that he did not a great 
deal of energy and had some mild shortness of breath.  He had 
not had any chest pain and no sustained dysrhythmias.

On a January 1998 VA cardiovascular examination, it was 
reported that the veteran had to retire from his job as 
refrigeration engineer because he could not do the fairly 
heavy labor involved.  His principal current complaint was 
lack of energy.  He also reported relatively mild dyspnea and 
occasional chest tightness associated with dyspnea.  He 
reported intermittent palpitations and occasional mild 
orthostatic dizziness.  He reported that he was aware of 
acceleration of his heart rate when he walked around his 
yard.  On examination, it was noted that his blood pressures 
were 138/96, 134/84, and 129/80.  The heart was not enlarged 
to percussion.  It was reported that that a January 1998 EKG 
showed left atrial enlargement and non-specific T-wave 
abnormality.  The diagnoses were coronary artery disease 
status post single vessel coronary artery bypass grafting; 
hypertension, controlled on current medications; and history 
of atrial flutter, status post ablation procedure.  The 
examiner commented that the veteran was functional Class III, 
although the source of his limitation was not related to his 
coronary artery disease.  It was noted that some of his 
exertional symptoms could be due to extensive anti-
hypertensive drug regimen, additional treatment was directed 
toward persistent arrhythmia, and the status of his atrial 
fibrillation was not well defined.

In June 1998 the RO increased the rating for the service-
connected heart disease to 60 percent.  Based on all of the 
veteran's service connected disabilities, the RO also granted 
a total compensation rating based on individual 
unemployability.  The veteran's other service-connected 
disorders are gouty arthritis (rated 20 percent), diabetes 
mellitus (10 percent), and restrictive lung disease (0 
percent).

The veteran was admitted to a private hospital in June 1998 
after he developed compressive chest pain the night prior to 
admission.  EKGs showed nothing specific.  It was reported 
that that he had moderate exertional dyspnea, but that he 
denied paroxysmal nocturnal dyspnea, orthopnea, and leg 
edema.

On an April 1999 VA cardiovascular examination, the veteran 
reported that he had arrhythmia with exertion, so he did not 
exert himself much.  He reported that he could walk less than 
100 yards because he would develop chest pain, shortness of 
breath, and arrhythmia.  The veteran reported that he very 
labile blood pressure, and that it had been as high as 
200/130.  On examination it was noted that his blood pressure 
was 160/78.  The heart had a regular rate and rhythm.  The 
examiner reported that a treadmill stress test in March 1999 
was stopped at 14 seconds into stage 2 of the Bruce protocol 
because of dyspnea and chest pain.  A stress EKG showed 
occasional premature atrial contractions and an accelerated 
junctional rhythm, but no ST-segment evidence of ischemia.  
The resting EKG, prior to the stress test, showed 1st degree 
arteriovenous block and left atrial enlargement.   The 
assessments were supraventricular tachycardia with the 
exertional capacity evident on the treadmill stress test of 4 
METS; and coronary artery disease, status post one-vessel 
bypass with evidence of discomfort on the stress test, but no 
ST-segment evidence of ischemia.  In an addendum to the 
examination report, the doctor noted that a June 1998 Holter 
monitor showed atrial fibrillation, and a January 1999 
Persantine stress test showed no evidence of ischemia.  In a 
June 1999 addendum to the examination report, the VA doctor 
noted that the veteran's claim file had been reviewed, that 
the maximal exercise capacity on the March 1999 exercise 
stress test was 4 METS, and that the only arrhythmia was a 
junctional tachycardia at 110 beats per minute.  The doctor 
said that this corresponded to a functional Class III heart 
condition.

II.  Analysis

The veteran seeks an increase in a 60 percent rating for his 
service-connected heart disease.  His claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), in that it is 
plausible.  Relevant evidence has been properly developed, 
and no further assistance to the veteran is required to 
comply with the duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

During the course of this appeal, the rating criteria for 
cardiovascular disorders were changed effective January 12, 
1998.  The Board has considered both the old and new rating 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).

A 60 percent evaluation is the highest rating for 
hypertension under either the old or new rating criteria.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1997 and 1999).  The 
veteran's service-connected hypertension, which is controlled 
by medication, is rated as part of his service-connected 
coronary artery disease, status post coronary artery bypass 
grafting. 

Under the old rating criteria, a 100 percent rating is 
assigned for one year after coronary artery bypass surgery 
(the veteran has received such temporary total rating), and 
thereafter residuals are to be rated under the provisions for 
arteriosclerotic heart disease, with a minimum 30 percent 
rating.  38 C.F.R. § 4.104, Diagnostic Code 7017 (1997) (in 
effect prior to January 12, 1998).

Under the old rating criteria, arteriosclerotic heart disease 
following a typical coronary occlusion or thrombosis, or with 
a history of substantiated anginal attack, where ordinary 
manual labor is feasible, is rated 30 percent disabling.  
When there is a history of substantiated repeated anginal 
attacks and more than light manual labor is not feasible, a 
60 percent rating is assigned.  Arteriosclerotic heart 
disease with chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than sedentary 
employment precluded, is rated 100 percent disabling.  38 
C.F.R. § 4.104, Diagnostic Code 7005 (1997) (in effect prior 
to January 12, 1998).

Under the new rating criteria, residuals of coronary artery 
bypass surgery are rated 100 percent for 3 months after 
hospital admission for surgery.  Thereafter, the condition is 
rated 30 percent when a workload of greater than 5 METs 
(metabolic equivalent units) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  The condition is 
rated 60 percent when there is more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  The condition is rated 100 percent when there is 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent rating is 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7017 (1999) 
(effective January 12, 1998).

In this case the veteran's predominant heart problems are 
related to his supraventricular tachycardia; service 
connection for this condition has been denied by RO, and 
manifestations of the non-service-connected disorder are not 
considered in rating his service-connected coronary artery 
disease, status post coronary artery bypass grafting, with 
hypertension.  38 C.F.R. § 4.14.

Considering the old rating criteria, the recent medical 
evidence does not show that the veteran has chest pain that 
is specifically noted to be anginal, and recent exercise 
stress tests have not shown evidence of ischemia.  The 
medical evidence of record does not suggest that the veteran 
has symptoms, attributable to coronary artery disease or 
hypertension, that would warrant a rating in excess of 60 
percent.  Specifically, congestive heart failure, angina on 
moderate exertion, and preclusion of more than sedentary 
employment are not demonstrated.  The veteran's last job 
involved strenuous physical labor, and he left it partly due 
to his service-connected heart condition.  A total 
compensation rating based on individual unemployability has 
been assigned based on the effects of all service-connected 
disabilities.  While the service-connected heart disease may 
prohibit more than light manual labor (as required for a 60 
percent rating), it alone does not preclude more than 
sedentary employment (as required for a 100 percent rating).

Considering the new rating criteria, the recent stress test 
showed that the veteran could perform a workload of 4 METS, 
and the doctor pointed out that most of the impairment was 
not due to the service-connected coronary artery disease.  
Moreover, the evidence does not suggest that the veteran has 
congestive heart failure due to his service-connected cardiac 
condition, or that there is left ventricular dysfunction.  
Medical evidence demonstrates that the service-connected 
heart condition is no more than 60 percent disabling under 
the new criteria.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected heart 
disease.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).







ORDER

An increased rating for coronary artery disease, status post 
coronary artery bypass grafting, with hypertension, is 
denied.


		
	L. W. TOBIN

	Member, Board of Veterans' Appeals

 

